Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions


Applicant’s election of group I claims 1-11 is acknowledged in response dated 5/26/2022. No response or substantive rejection was put forth so the election will be treated as without traverse. Claims 12-16 are withdrawn as being drawn towards non-elected subject matter,

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2008116205.
JP2008116205 teaches a spring or (flexible) part of a time piece comprising graphite, amorphous carbon and carbon nanotubes (see claims and ([0023-0024, 0002-0003, 0007]).   The composite provides for increased tensile strength and smaller young’s modulus improves functionality [0008-0009]. The material also has the advantage of increased corrosion resistance [0014-0015].  
It would have been obvious to one of ordinary skill in the art the time of filing to provide the matrix material and CNTs in order to provide better increased tensile strength and smaller young’s modulus improves functionality [0008-0009] and providing a material with increased corrosion and temperature resistance [0014-0015].  
The material can be used for an oscillator as well (see [0080-0081].
It would have been obvious to provide other time piece parts from the same material in order to provide the same advantageous as above. 
The above art does not teach a forest or array. 
Havel (US 2008/0305386) teaches forming spring elements from arrays (forests) of aligned CNTs (See figures and [0033]).  The array forms a bend or twist to form a spring and get mechanical energy (See figures and claims). The CNT array are generally parallel to an axis (se figures) to the extent the axis is defined.  
It would have been obvious to one of ordinary skill in the art the time of filing to provide the CNTs in an array in order to get mechanical or other energy from the CNT array. 
It would have been obvious to employ multiwalled CNTs and CNTs within the size range claimed dependent upon the desired spring size or other part size and in order to provide ideal tensile strength or other properties. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783